Citation Nr: 1541487	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE
 
Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
C.S. De Leo
 
 

INTRODUCTION
 
The Veteran served on active duty from November 1958 to April 1962.  He died in November 1996.  The appellant is his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was certified by the Louisville, Kentucky RO.
 
Historically, in an August 1998 decision, the Board denied service connection for the cause of the Veteran's death.  In a subsequent July 2005 rating decision VA confirmed and continued the denial of service connection for the cause of the Veteran's death.
 
The Board has also reviewed both the physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.  At present, with the exception of the 2015 Appellant's Brief located in VBMS, there are no additional documents pertinent to this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1.  The Veteran died in November 1996.  The cause of death was cardiac arrest due to or as a consequence of coronary artery disease, peripheral vascular disease, and congestive heart failure, due to or as a consequence of insulin dependent diabetes mellitus.  

2.  At the time of the Veteran's death he was service connected for a bilateral hearing loss evaluated as 100 percent disabling since December 1987.  

3.  In a July 2005 rating decision VA confirmed and continued a prior denial of entitlement to service connection for the cause of the Veteran's death.  The appellant did not thereafter perfect a timely appeal to the July 2005 rating decision.

4.  The evidence received since the RO's June 2005 decision while new does not relate to unestablished facts necessary to substantiate the merits of the claim, and fails to raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.
 

CONCLUSIONS OF LAW

1.  The July 2005 rating decision declining to reopen the issue of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the context of entitlement to service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity claim based on a condition not yet service connected.  
 
VA's duty to notify has been satisfied through a notice letter dated in April 2012, which fully addressed all notice elements.  The letter informed the appellant of the criteria for substantiating a dependency and indemnity claim based on a service-connected disability, a disability that was not service connected, or for which the Veteran did not file a claim during his lifetime, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  
 
Hence VA has provided full and complete notice to the appellant as required under the Veterans Claims Assistance Act of 2000, and no useful purpose would be served by delaying appellate review.  
 
Here, service treatment records, post-service treatment records, and the appellant's statements have been obtained and associated with the claims file.  The appellant did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating pertinent records has been satisfied.  
 
New and Material Evidence
 
Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371   (1999).

New and material evidence is defined by regulation.  38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.    

In this case, in July 2005 VA declined to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant did not perfect a timely appeal of this decision.  Hence, the July 2005 rating decision is final.  38 U.S.C. A. § 7105 (West 2014)
 
In August 2012, the RO denied the appellant's application to reopen her claim for the cause of the Veteran's death.  By letter dated in August 2012, the appellant was notified of that decision, and she appealed.
 
With respect to the appellant's application to reopen her claim for service connection for the cause of the Veteran's death, the evidence before VA at the time of the prior final July 2005 rating decision consisted of the Veteran's service treatment records and post-service treatment records.  In the July 2005 decision, the RO specified that the Veteran's death was not the result of his sole service-connected disorder, that being a totally disabling hearing loss.  Thus, the claim was denied.
 
The newly received evidence includes voluminous additional private treatment records.  Significantly, none of this evidence provides any evidence showing that the causes of the Veteran's death, i.e., coronary artery disease, peripheral vascular disease, congestive heart failure and diabetes mellitus, were related to his active duty service between 1958 and 1962.  None of this evidence shows that either heart disease or diabetes were compensably disabling within a year of the Veteran's separation from active duty.  None of this evidence shows that the Veteran's sole service connected disorder, i.e., a bilateral hearing loss, impaired the Veteran in such a way that he developed coronary artery disease, peripheral vascular disease, congestive heart failure or diabetes mellitus.  Moreover, there is no competent evidence showing that coronary artery disease, peripheral vascular disease, congestive heart failure or diabetes mellitus were permanently aggravated by the Veteran's hearing loss.  As such, there is no reasonable possibility that the evidence submitted since the final July 2005 rating decision of substantiating the claim.  Given that finding, the appellant has failed to submit evidence that is new and material and her claim cannot be reopened.

The Board acknowledges the appellant's statements regarding the cause of the Veteran's death, and how his service connected hearing loss contributed to his death.  The appellant, as a lay person, is not competent to create the requisite causal nexus for the cause of the Veteran's death.  Although lay persons are competent to provide opinions on certain medical issue, Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011), the issue as to the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the appellant possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The claim is denied.

As new and material evidence to reopen the finally disallowed claim has not been submitted, the doctrine of reasonable doubt is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 

ORDER
 
New and material evidence has not been submitted and the claim of entitlement to service connection for the cause of the Veteran's death is not reopened.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


